NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                        901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                        CORPUS CHRISTI, TEXAS 78401
                                                                        361-888-0416 (TEL)
JUSTICES
                                                                        361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                        HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                        ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                        EDINBURG, TEXAS 78539
                                                                        956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas             956-318-2403 (FAX)

                                                                        www.txcourts.gov/13thcoa



                                      September 23, 2015

      Hon. Stephen A. Doggett                    Hon. Ross M. Kurtz
      Attorney At Law                            District Attorney
      201 South Eleventh Street                  100 S. Fulton, Suite 100
      Richmond, TX 77469                         Wharton, TX 77488
      * DELIVERED VIA E-MAIL *                   * DELIVERED VIA E-MAIL *

      Mr. Timothy Williams
      TDCJ #01960910
      Alfred Hughes Unit
      Rt. 2, Box 4400
      Gatesville, TX 76597

      Re:       Cause No. 13-14-00669-CR
      Tr.Ct.No. 15,273
      Style:    Timothy Williams v. The State of Texas


            The above-referenced cause has been set for submission without oral argument
      on Wednesday, October 14, 2015, before a panel consisting of Chief Justice Rogelio
      Valdez, Justice Nelda V. Rodriguez and Justice Gregory T. Perkes.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch